Case 4:19-cv-00005-CDL Document 15-4

 

IMAGETREND

FIRE BRIDGE

 

 

 

Filed 11/08/19 Page 1of 8

Columbus Fire and Emergency Medical Services
510 10th Street, Columbus, GA 31993
Phone: 706 653 3500 Fax:706 653 3504

 

 

MM DD YYYY
[10601 | [GAY [91] Lo9_] [2017 |} [8 | | 000869 | [oJ
FDID State Incident Date Station Incident Number Exposure

NFIRS-1
Basic

 

 

 

Location Type
\ Street address

Intersection

| 747

Number/Milepost

| |

Prefix

| [Moss

Street or Highway

Check this box to indicate that the address for this incident is provided on the Wildland Fire
Module in Section B, “Alternative Location Specification,” Use only for wildland fires,

Census Tract

J LOR

Street Type

L_
heed

Suffix

 

 

 

 

 

 

 

 

 

 

 

 

 

 

In front of | | [CoLumBus | LSA] [31904 |-] |
Rear of Apt./Suite/Room City State Zip Code
Adjacent to |
Directions Cross Street, Directions or National Grid, as applicable
US National Grid
_ jh i
C Incident Type E1 Dates and Times Midnight's 0009 9 Shifts and Alarms
| 321 | EMS call, excluding vehicle accident with iaritt Day Ysa Sour MincBee Local Option Maa
YUU. Check boxes if Ai ALARM always required L_] |
ates are the arm 01 09 2017 05:27:01 Shift or Alarms. District
D Aid Given or Received eee. | Los_] [05:27:01 | Platoon
3 ARRIVAL required, unless canceled or did not arrive E3 Special Studi
i i Arrival :2Q: pecial Studies
1 Mutual aid received | 01 | | 09 | | 2017 | | 05:39:22 | Lecal Option
2 Automatic aid received cams — Contanba CONTROLLED optional, except for wildland fires
ae heir eir State ‘ontrolle'
3 Mutual aid given | | | | | | | | ‘Special Study ID# Special Study Value
fF aserrer tan ., LAST UNIT CLEARED, required except for wildland fires
4 ‘Automatic aid given Their Incident Number Last Unit | 01 | | 09 | | 2017 | | 06:33:03 |
5 Other aid given Cleared
N x None
F Actions Taken Gi Resources G2_ Estimated Dollar Losses and Values
| 18 | [Provide manpower J x Tana iecratus paneer LOSSES Requted for al fros known, None
Primary Action Taken (1) Se Apparatus Personnel Property $
Suppression | 1 | | 4 | Contents $
EMS
(teal [2d PRE-INCIDENT VALUE: optional
Other | 0 | | 0 | Property $ | |
Check box if
include aid received resources. Contents $ | |
Completed Modules Hi Casualties i None 43 Hazardous Materials Release I Mixed Use Property
Fire-2
Sircelave Fed Death Injury Q Special HazMat actions required or spill >= 55 gal. 00 Mixed use, other
Fire | 0 | | 0 | 1 Natural gas: slow leak, no evac. or HazMat actions 10 Assembly use
Civilian Fire Cas,-4 i
3 ae 2 Propane gas - Less than a 21 lb, tank 20 Educational use
Ei ervice Cas.-5 ivilian | | | |
ne z 3 Gasoline - vehicle fuel tank or portable container 33 Medical use
EMS-6
HazMat-7 H2 Detector 4 Kerosene - fuel-burning equipment/portable storage 40 Residential use
et 5 Diesel fuel/fuel oil - vehicle fuel tank/portable 51 Row of stores
WildLand Fire-8 Required for canfined fires. ;
1 Detector alerted occupants 6 — Household/office solvent or chemical spill 53 Enclosed mall
Apparatus-9 r
x OPP e Detector did not alert occupants 7 Motor oil - from engine or portable container 58 Business and residential use
Personnel-10
x U Unknown 8 Paint - spills less than 55 gallons 59 Office use
Al 11
ee N None 60 Industrial use
63 Military use
65 Farm use

NN 3¢ Not mixed use

 

 

 

Page 1 of 4
Case 4:19-cv-00005-CDL Document 15-4 Filed 11/08/19 Page 2 of 8
Case 4:19-cv-00005-CDL Document 15-4

Filed 11/08/19 Page 3 of 8

 

 

341

 

 

J Property Use Clinic, clinic-type infirmary 539 Household goods, sales, repairs
Structures 342 Doctor, dentist or oral surgeon office 571 Service station, gas station
131 Church, mosque, synagogue, temple, chapel 361 Jail, prison (not juvenile) 579 — Motor vehicle or boat sales, services, repair
161 Restaurant or cafeteria 419 1 or 2 family dwelling 599 Business office
162 Bar or nightclub 429 — Multifamily dwelling 615 — Electric-generating plant
213 Elementary school, including kindergarten 439 Boarding/rooming house, residential hotels 629 —_ Laboratory or science laboratory
215 High school/junior high school/middle school 449 Hotel/motel, commercial 700 Manufacturing, processing
241 Adult education center, college classroom 459 Residential board and care 819 Livestock, poultry storage
311 24-hour care Nursing homes, 4 or more persons 464 Barracks, dormitory 882 Parking garage, general vehicle
331 Hospital - medical or psychiatric 519 — Food and beverage sales, grocery store 891 Warehouse
Outside 936 Vacant lot 981 Construction site
124 Playground 938 Graded and cared-for plots of land 984 Industrial plant yard - area
655 Crops or orchard 946 Lake, river, stream Sete Prosaity Use —
669 Forest, timberland, woodland 951 Railroad right-of-way Property Use code and | |
description only if you
807 Outside material storage area 960 5 Street, other prensa! a | Sieatictier eee
919 Dump, sanitary landfill 961 Highway or divided highway Property Use Description
931 Open land or field 962 Residential street, road or residential driveway
Ki Person/Entity Involved | | I-] |-| |
Local Option Business Name (if Applicable) Area Code Phone Number
sata | ete eo
Then skp the thes (" Ms..Mrs, First iC | MI Last Name | | iT
Number Prefix Street or Highway Street Type Suffix
L Office Box Apt./Suite/Room | lL |
State Zip Code

 

 

 

 

 

 

K2

Same as person involved?
Owner Then check this box and skip the rest of this block.
Local Option

Check this box if same
address as incident

SS

Business Name (if Applicable)

Area Code

J

Phone Number

|
| ees!

 

a

 

 

 

 

 

 

 

 

Then gu tis Weve Mr.,Ms., Mrs, First Name Last Name Suffix
duplicate address lines. | | L | | | | | | |
Number Prefix Street or Highway Street Type Suffix
Post Office Box Apt./Suite/Room City
State Zip Code
M_ Authorization
| 689 | [William Elrod | [Fire Sergeant | [Station 8 J} 01] L099 | [2017 |
Officer in charge ID Signature Position or rank Assignment Month Day Year
| [Chad Jones | | Firefighter | [Station 8 | LO] Log] [2017 |
Member Making report ID Signature Position or rank Assignment Month Day Year
L Remarks
Local Option

E-08 responded to a cardiac arrest. Upon arrival at residence E-08 was advised by the occupant that the patient was taken away in custody by C.P.D. Shortly, after E-08 was
advised patient was being transported by M-01 and was stopped on river road administering CPR. M-01 requested the assistance of E-08 for manpower. E-08 provided a

ambulance driver and a extra firefighter for assistance. Response time slightly delayed because Engine 8 was dispatched to the wrong address initially.

 

 

Page 2 of 4
Case 4:19-cv-00005-CDL Document 15-4 Filed 11/08/19 Page 4 of 8
Case 4:19-cv-00005-CDL Document 15-4 Filed 11/08/19 Page 5 of 8

 

 

 

A MM oD YYYY
[10601 | [GA] [O1_]Los_]2017_] [8 | | 0000869 oe |
FDID State Incident Date Station Incident Number Exposure

NFIRS-9
Apparatus
or
Resources

 

 

 

B Apparatus or Resource

2

ID) mo1

Type] 76 |

1D] E08 |
Type| 11 |

Dates and Times

Check if the same date as Alarm date on the Basic Module (Block E1)

Month/Day/Year Hour/Min

Dispatch x | 01/09/2017 0528

Arival X [01/09/2017 0539 |
Clear x [01/09/2017 jj.9545 |

Dispatch x | 01/09/2017 0555

Arrival x | 01/09/2017 0602

Clear Xx [01/09/2017 | 0633 |

Midnight is 0000

Sent

Sent
x

Sent

Number of
People

Apparatus Use

Check ONE box for each apparatus _List up to 4 actions for each apparatus and each

to indicate its main use at the
incident.

Other
Suppression
Administrative
Support

x EMS
Other

x Suppression
Administrative
Support
EMS

Actions Taken

personnel.

LL) LL

IL} LL

 

 

Page 3 of 4
 

Case 4:19-cv-00005-CDL Document 15-4 Filed 11/08/19 Page 6 of 8
 

Case

4:19-cv-00005-CDL Document 15-4

Filed 11/08/19 Page 7 of 8

 

A | 10601

FDID

| [GA] Lor jos jjzoi7 |) js |

Incident Date

| 0000869 | | 0 |

Station Incident Number Exposure

 

 

 

B Apparatus or Resource

570
652

1D] Mo1 |
Type| 76 |

Personnel ID

Dates and Times

Midnight is 0000

‘Check if the same date as Alarm date on the Basic Module (Block E1)

Month/Day/Year Hour/Min
Dispatch x | 01/09/2017 0528
Arrival =X | 01/09/2017 0539
Clear x [01/09/2017 }L9545, |
Name Rank Or Grade Action Taken
Barnes, James Firefighter
Bush, Aaron Firefighter

Sent Number of

People

Sent

x L2_]

Action Taken

NFIRS-10
Personne
Apparatus Use Actions Taken

Check ONE box for each apparatus List up to 4 actions for each apparatus and each
to indicate its main use at the personnel.
incident.

Other
Suppression
Administrative
Support

x EMS

a
LL

Action Taken Action Taken

 

 

B Apparatus or Resource

2

Type| 11 |

689
323
699
766

ID] Eos

Personnel ID

Elrod, William
Jones, Chad
Rogers, Martin

Sherrod, Frederick

Dates and Times

Midnight is 0000

Check if the same date as Alarm date on the Basic Module (Block E1)

Month/Day/Year Hour/Min
Dispatch x | 01/09/2017 0555
Arrival x | 01/09/2017 0602
Clear X [01/09/2017 | 0633 |
Name Rank Or Grade Action Taken

Fire Sergeant
Firefighter
Firefighter
Firefighter

Sent Number of

People

Sent

x | 4 |

Action Taken

Apparatus Use Actions Taken

Check ONE box for each apparatus List up to 4 actions for each apparatus and each
to indicate its main use at the personnel,
incident.

Other

\ Suppression
Administrative
Support
EMS

LL
EL

Action Taken Action Taken

 

 

Page 4 of 4
Case 4:19-cv-00005-CDL Document 15-4 Filed 11/08/19 Page 8 of 8
